       Case 1:11-cr-00081-SPW Document 104 Filed 08/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 11-81-BLG-SPW

                    Plaintiff,
                                                 ORDER VACATING
vs.                                              PRELIMINARY HEARING

MICHAEL L. MCCUEN,

                    Defendant.


      Defendant has filed a motion to vacate the preliminary hearing. (Doc. 103.)

Defendant indicates he has decided to waive his right to a preliminary hearing.

Accordingly, IT IS HEREBY ORDERED that the preliminary hearing currently set

for August 11, 2020 at 10:00 a.m. is VACATED.

      DATED this 10th day of August, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
